PELHAM, J.
The defendant was tried for a violation of the prohibition laws, and the direct evidence introduced by the state that was permitted to go to the jury consisted of the testimony of one witness, who testified to a sale of whisky made by the defendant to him. This Avitness admitted on cross-examination that his feeling towards the defendant was unfriendly. The de*42fendant as a witness in his own behalf positively denied in toto the transaction testified to by the state’s witness. The state thereupon, over the objection of the defendant, introduced in evidence, in support of the charge against the defendant for which he was on trial, an. indictment and a judgment entry of the court showing a prior conviction of the defendant in the circuit court of Baldwin county for a similar offense had at the same term of the court.
It was not competent to introduce in evidence as a basis for the defendant’s conviction, or in support of other evidence showing the guilt of the defendant of the offense charged, the record evidence showing that tbe defendant was guilty of having committed another and distinct offense of the same character at a different timé. When several crimes in fact constitute but one criminal transaction, then proof of such other crime oscrimes constituting the one criminal transaction is admissible. — Allison v. State, 1 Ala. App. 206, 55 South. 453. And where the state relies for a conviction upon proof by that character of evidence, showing only different circumstances connecting the defendant with the commsision of the offense charged, proof of facts, although they involve other offenses, from which the inference of crime may be deduced, as flowing from a series of connected circumstances, is relevant and competent testimony. — Smith v. State, 2 Ala. App. 216, 56 South. 39. But where, as in this case, the testimony for the state shows one direct, positive act which in itself constitutes the crime charged, evidence showing-other different, though similar, crimes to have been previously committed by the defendant, is clearly immaterial to the issues in the case and prejudicial to the defendant’s interests.
*43Applying tlie principles discussed to the facts as shown by the testimony,, the case must be reversed for the error of the court in admitting the record showing a conviction of the defendant in another case.
Reversed and remanded.